Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 12, 1997, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant left her employment as a clerk to spend a month at a mineral spa in Czechoslovakia where, according to her physician, treatment was available for her gastrointestinal problems. The Unemployment Insurance Appeal Board subsequently ruled that claimant had left her job for personal and noncompelling reasons. We affirm. Evidence presented at claimant’s administrative hearing disclosed that claimant’s trip could accurately be characterized as a vacation and that the timing of her departure, during the employer’s busiest season, was motivated by discounted travel fares rather than medical necessity. We conclude that the Board’s decision that claimant left her employment under disqualifying circumstances is supported by substantial evidence (see, Matter of Klein [Audits & Surveys Worldwide — Sweeney], 232 AD2d 720; Matter of Caraballo [Catherwood], 25 AD2d 580).
Cardona, P. J., Mikoll, Crew III, Yesawich Jr. and Peters, JJ., concur.
Ordered that the decision is affirmed, without costs.